Citation Nr: 0726826	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 1976 
and from September 1978 to June 1979.  His military records 
show no service in the Republic of Vietnam during his first 
period of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2004 and 
January 2005 by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
respectively denied the veteran's claims for an increased 
evaluation above 30 percent for bilateral pes planus, and 
denied service connection for bilateral peripheral neuropathy 
of the lower extremities.


FINDINGS OF FACT

1.  Bilateral peripheral neuropathy of the lower extremities 
did not have its onset during active duty.

2.  Bilateral pes planus is currently manifested by severely 
disabling symptoms associated with subjective complaints of 
foot pain with painful foot callosities, keratotic lesions, 
and thickened toenail beds affecting both feet due to 
painfully depressed medial longitudinal arches that 
necessitate treatment with pain medication and special 
orthopedic shoes with supportive orthotic inserts.


CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy of the lower extremities 
was not incurred, nor it is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The criteria for an evaluation greater than 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claims 
for an increased rating for bilateral pes planus and service 
connection for bilateral peripheral neuropathy of the lower 
extremities were respectively received in August 2003 and 
September 2004.  He was notified of the provisions of the 
VCAA as they applied to his increased rating claim in 
correspondence dated in September 2003 and thereafter the 
rating decision on appeal addressing this matter was rendered 
in January 2004.  He was notified of the provisions of the 
VCAA as they applied to his service connection claim in 
correspondence dated in November 2004 and thereafter the 
rating decision on appeal addressing this matter was rendered 
in January 2005.  He was subsequently re-issued notice of the 
VCAA provisions as they pertained to these pending claims on 
appeal in correspondence dated in October 2005 and June 2006.      

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records for the period from 2004 to 2005 showing the current 
state of his bilateral pes planus have been obtained and 
associated with the evidence, including the reports of 
podiatric examinations conducted in October 2003 and November 
2005.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  The Board observes that in correspondence dated in 
June 2006, notice of the VCAA provisions that was in 
compliance with the Court's holding in Dingess was provided 
to the veteran.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Service connection for bilateral peripheral neuropathy of the 
lower extremities, claimed as due to Agent Orange exposure.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

For purposes of VA benefits, the Vietnam Era is defined as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, inclusive, in the case of a veteran who served in 
the Republic of Vietnam during that period. The period 
beginning on August 5, 1964, and ending on May 7, 1975, 
inclusive, in all other cases.  38 C.F.R. § 3.2 (2006)

The veteran's DD Form 214 does not reflect any service in 
Vietnam during the Vietnam Era.

In the present case, the veteran's service medical records 
show no diagnosis or treatment for any chronic neurological 
disease during his two periods of active duty.  The reports 
of his entrance examination in April 1973, his separation 
examination in June 1976, and an examination conducted in the 
middle of his second period of service in March 1979 all show 
normal neurological findings.

Post-service medical records include VA outpatient treatment 
reports dated 2004 to 2005, which show that in July 2004, the 
veteran was diagnosed with Type II diabetes mellitus and that 
he received treatment for painful and tingling sensations in 
both of his lower extremities that were attributed to a 
diagnosis of bilateral axonal peripheral neuropathy.  The 
neuropathy was shown in the records to be possibly the result 
of the veteran's prior history of alcohol abuse, or was 
otherwise characterized as being of undetermined etiology.  

Although a VA medical treatment report dated in September 
2004 reflects that the veteran denied ever having been 
exposed to Agent Orange herbicide in service, two years 
later, in a September 2006 statement, he contended that he 
was exposed to Agent Orange during stateside military service 
in Louisiana while handling 55-gallon drums of liquids, some 
of which he alleges to have contained this chemical 
defoliant.

The Board has considered the evidence but finds no objective 
evidence that supports his claim of entitlement to service 
connection for bilateral peripheral neuropathy.  His service 
medical records do not show onset of bilateral peripheral 
symptoms at anytime during either period of service.  His 
post-service medical records do not objectively establish 
onset of bilateral peripheral neuropathy that was manifest to 
a compensable degree within his first year of leaving either 
period of active service.  Furthermore, his military records 
show no service in the Republic of Vietnam and 
notwithstanding his account of exposure to Agent Orange while 
handling 55-gallon drums of liquids while stationed in 
Louisiana, there is no objective documentary evidence 
corroborating his allegation of such exposure during active 
duty, such that any of the regulatory presumptions regarding 
service connection for diseases due to exposure to chemical 
herbicides are applicable.  The diagnosis of bilateral axonal 
peripheral neuropathy affecting his lower extremities are 
shown in the records dated 2004 to 2005 to have been either 
of undetermined etiology or possibly secondary to his prior 
history of alcoholism.  However, neither opinion indicates a 
link between his neurological diagnosis and Agent Orange 
exposure, or otherwise infers a nexus between the neuropathy 
and his periods of military service.  Therefore, in view of 
the foregoing discussion, the Board concludes that there is 
no clinical basis to allow his claim for service connection 
for bilateral peripheral neuropathy affecting his lower 
extremities.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the veteran asserts that there exists a 
nexus between his bilateral peripheral neuropathy of his 
lower extremities and his period of military service based on 
his knowledge of medicine and his own personal medical 
history, because there are no indications in the record that 
he has received any formal medical training, he thus lacks 
the requisite professional qualifications to make diagnoses 
or present commentary and opinion on matters regarding their 
etiology and causation.  His statements in this regard are 
therefore not entitled to be accorded any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Increased evaluation for bilateral pes planus, currently 
rated 30 percent disabling.

A review of the claims file shows that the veteran was 
granted service connection and a 30 percent evaluation for 
bilateral pes planus by rating decision of July 1993, with an 
effective date of this award extending back to November 1991.  
The current appeal stems from the veteran's application to 
reopen his claim for a rating increase, which was received by 
VA in August 2003.  Therefore, as his entitlement to 
compensation for bilateral pes planus has already been 
established and an increased disability rating is at issue, 
the Board need only concern itself with evidence showing the 
present level of impairment caused by his flat feet.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

Diagnostic Code 5276 of the rating schedule provides for the 
assignment of evaluations for pes planus:

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 576 (2006)

Although in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a thorough 
evaluation of a musculoskeletal or orthopedic disability for 
rating purposes requires consideration of any functional loss 
due to pain, incoordination, weakness, or fatigability, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 (2006), the Court has also 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5276, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With the aforementioned rating criteria in mind, the Board 
has reviewed the objective medical evidence.  The claims 
folder includes the reports of VA examinations of the 
veteran's feet that were conducted in October 2003 and 
November 2005, as well as VA medical reports showing his 
treatment for bilateral foot complaints for 2004 to 2005.  

During the October 2003 VA podiatry examination, the veteran 
complained of extreme pain in both feet.  He had weakness and 
stiffness of the feet, but no swelling.  He wore prescribed 
corrective shoes and arch supports.  Physical examination 
revealed a raised callused area beneath the 5th meta head 
laterally and distally below the 5th digit, bilaterally.  
There was no erythema.  The toenails were thickened, brittle 
and cracked.  There was tenderness to palpation to the 
medical longitudinal arch, bilaterally.  There was no 
erythema or redness.  Pulses were 2+.  The Achilles arches 
were slightly tender to palpation, but normal in alignment.  
The veteran experienced discomfort with prolonged standing or 
walking or greater than 15 minutes.  The X-ray studies were 
unremarkable.  The assessment was bilateral pes planus.  

VA outpatient treatment records dated in 2004 and 2005 reveal 
essentially similar findings as noted during the October 2003 
VA medical examination.

These findings reported above are consistent with severe 
bilateral pes planus with marked deformity due to painfully 
depressed medial longitudinal arches.  However, the findings 
do not more closely approximate the criteria for pronounced 
bilateral pes planus as the evidence does not demonstrate 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation.  The veteran's claim for an 
increased evaluation in excess of 30 percent for this 
disability is therefore denied.  Because the evidence in this 
case is not approximately balanced with respect to the merits 
of the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for bilateral peripheral neuropathy of the 
lower extremities is denied.

An increased evaluation above 30 percent for bilateral pes 
planus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


